Citation Nr: 1008897	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-40 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for service-
connected pulmonary tuberculosis with wedge resection right 
upper lobe, minimal, inactive, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his son, and his daughter-in-law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In July 2009, the Veteran presented testimony at a hearing 
conducted at the Phoenix RO before a Decision Review Officer 
(DRO).  In December 2009, the Veteran also testified at a 
personal hearing conducted at the Phoenix RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  Transcripts of 
both hearings are in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's pulmonary tuberculosis is inactive and 
asymptomatic.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for pulmonary tuberculosis with wedge resection right upper 
lobe, minimal, inactive, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6723 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted a claim for an increased 
rating for his service-connected pulmonary tuberculosis with 
wedge resection right upper lobe, minimal, inactive 
(hereinafter pulmonary tuberculosis) in May 2008.  The 
Veteran was sent a letter in November 2008, which provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing his entitlement to increased 
compensation.  Specifically, the Veteran was informed in the 
letter of types of evidence that might show an increased 
evaluation, including specific test or measurement results, 
such as pulmonary function tests, and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  The letter also informed the Veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
The November 2008 letter further contained information about 
assigning effective dates.  

Although this notice was not provided until after the initial 
adjudication of the claim in September 2008, the Veteran was 
given an opportunity to respond following the November 2008 
letter, and the claim was subsequently readjudicated in a 
September 2009 statement of the case (SOC).  Therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

The Board acknowledges that the November 2008 letter did not 
specifically inform the Veteran that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
Further, the letter did not specifically advise the Veteran 
what information and evidence would be obtained by VA and 
what information and evidence must be submitted by him.  
However, the Board does not find that the Veteran has been 
prejudiced by any such omissions.  In this regard, the 
Veteran testified during his July 2009 and December 2009 
hearings that he believed his disability had worsened, 
thereby indicating that he actual knowledge that he needed to 
provide evidence reflecting a worsening or increase in the 
severity of his disability.  In particular, he testified that 
he cannot walk as far as he could a year ago due to his 
breathing.  Additionally, the Veteran stated during his 
December 2009 hearing that all of his treatment has been 
obtained through VA.  The Board notes that all identified and 
relevant VA treatment records for the appellate period in 
question have been associated with the claims folder.  
Moreover, the Veteran responded in December 2008 that he had 
enclosed all remaining information or evidence and had no 
other information or evidence to give VA to support his 
claim.  The Veteran has also provided testimony in connection 
with his claim on two separate occasions and has therefore 
been afforded the opportunity to meaningfully participate in 
the adjudication of the claim and did in fact participate.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  

The Board further notes that the Veteran does have a 
representative who has made arguments on the issue that is 
currently before the Board. See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (noting that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by a notice error).  The 
Veteran and his representative have not alleged any prejudice 
as a result of the notification, nor has any been shown. See 
Shinseki v. Sanders 29 S.Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.). See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  Thus, although the November 2008 letter did not 
specifically identify what was needed to substantiate a claim 
for an increased rating or the Veteran's and VA's respective 
duties to provide evidence, the Board finds that Veteran was 
not prejudiced.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran by 
obtaining all identified and available evidence needed to 
substantiate the claim for an increased rating for pulmonary 
tuberculosis, including VA treatment records, and by 
affording him VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the August 2009 VA examination obtained 
in this case is adequate, as it was based on a physical 
examination and provides medical information needed to 
address the severity of the Veteran's service-connected 
disorder.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By way of background, the Board notes that the Veteran was 
initially service-connected for pulmonary fibrosis and 
assigned a non-compensable (0 percent) rating in a November 
1948 rating decision.  In a September 1953 rating decision, 
it was noted that evidence established that the lung lesion 
originally diagnosed in service as pulmonary fibrosis and 
which had been service-connected as such was actually an 
unstable tuberculosis lesion within the prescribed 
presumptive period after July 25, 1947, which was 
subsequently excised and given a clinical diagnosis of active 
tuberculosis.  Service connection was therefore granted for 
pulmonary tuberculosis, minimal, active.  The following 
evaluations were assigned under Diagnostic Code 6723: 100 
percent from August 15, 1952, to July 22, 1955; 50 percent 
from July 23, 1955, to July 22, 1959; 30 percent from July 
23, 1959, to July 22, 1964; and, noncompensable from July 23, 
1964.  Thereafter, a June 2000 rating decision assigned a 10 
percent rating effective February 3, 2000, pursuant to 
38 C.F.R. § 4.97, Diagnostic Codes 6723-6844.  It was noted 
that the disorder was rated by analogy to restrictive lung 
disease.  

Inactive, minimal, chronic pulmonary tuberculosis will be 
assigned a 100 percent schedular evaluation for two years 
after the date of inactivity following active pulmonary 
tuberculosis which was clinically identified during active 
service or subsequent thereto.  A 50 percent evaluation is 
thereafter to be assigned for four years, or in any event, to 
six years after the date of inactivity.  A 30 percent 
evaluation will thereafter be assigned for five years, or in 
any event, to eleven years after the date of inactivity.  A 
minimum 30 percent evaluation is warranted following far 
advanced lesions diagnosed at any time while the disease 
process was active.  A 20 percent evaluation is warranted 
following moderately advanced lesions with continued 
disability such as emphysema, dyspnea on exertion, or an 
impairment of health.  A noncompensable evaluation will 
thereafter be assigned eleven years after the date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6723 (2009).

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to an increased rating for his service-connected 
pulmonary tuberculosis.  There is no evidence of far advanced 
lesions diagnosed at any time while the disease process was 
active.  Further, there is no evidence of moderately advanced 
lesions with continued disability such as emphysema, dyspnea 
on exertion, or an impairment of health.  In this regard, an 
April 1948 report of medical survey indicates that the 
Veteran was admitted to the hospital in February 1948 with an 
undetermined diagnosis.  He complained of no symptomatology 
at that time, but a February 1948 chest x-ray did reveal a 
mottled infiltration in the second right interspace 
anteriorly.  Progress chest x-rays showed essentially no 
change in the lesion described.  The Veteran remained 
entirely asymptomatic, and further hospitalization was not 
considered indicated.  It was determined that he was not 
qualified for further military service.  

An October 1950 VA chest x-ray showed a small, poorly defined 
area of increased density projected over the right second 
anterior interspace, which was highly suggestive of 
infiltration.  The remaining lung fields were clear.  The 
impression was pulmonary tuberculosis, minimal, right upper 
lung field.  X-rays obtained later in October 1950 at the 
R.M.T.S. indicated increased trunkal markings suggestive of 
fibrosis and circumscribed nodular infiltration about the 
size of a quarter in the second anterior interspace on the 
right, which was strongly suggestive of an active 
tuberculosis process.  The Veteran was admitted to R.M.T.S., 
but he was noted as having no symptoms and did not appear to 
be ill.  

Thereafter, a VA hospital report noted that in October 1952 
the Veteran underwent wedge resection of what was clinically 
a circumscribed tuberculosis lesion (tuberculoma) on the 
posterior surface on the right upper lobe.  A chest x-ray 
obtained prior to his surgery showed a discrete oval lesion 
in the right upper lobe with otherwise normal lung fields.  
The pertinent diagnosis was circumscribed tuberculosis lesion 
right upper lobe.  Pulmonary fibrosis was not found.  A July 
1953 VA clinical record summarized that the pathological 
description of the coin lesion in the right upper lobe.  The 
specimen represented a segment of lung measuring five by five 
by one and a half centimeters.  In the center, there was a 
round firm lesion measuring one centimeter in diameter filled 
with caseous material.  However, a November 1952 x-ray 
revealed no lesion.  The diagnosis was inactive (three 
months), minimal (post-segmental resection), chronic, 
pulmonary tuberculosis.  A May 1961 VA treatment entry also 
indicated that a July 1960 tuberculosis (TB) evaluation 
considered the disorder to be inactive.  There was no further 
evidence of active tuberculosis in May 1961 either.  

The Board concludes that the above evidence is not indicative 
of far advanced lesions diagnosed at any time while the 
disease process was active.  Further, even if the lesions 
could be characterized as moderately advanced, which the 
Board does not accept, there was no evidence of continued 
disability such as emphysema, dyspnea on exertion, or an 
impairment of health due to the service-connected 
tuberculosis.  As reflected above, the Veteran was noted to 
have no symptomatology in 1948 and 1950, and there was no 
indication of any continued disability.  Importantly, his 
tuberculosis has been found to be inactive since 
approximately April 1953.  Accordingly, the Veteran is not 
entitled to a 20 or 30 percent rating pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6723.

Indeed, there is currently no evidence of any symptomatology 
related to the Veteran's service-connected pulmonary 
tuberculosis.  Instead, a November 2007 VA treatment entry 
contained an impression of questionable idiopathic pulmonary 
fibrosis.  After further evaluation, the Veteran was 
diagnosed with idiopathic pulmonary fibrosis, mild 
obstructive sleep apena/hypopnoea syndrome, and mild chronic 
obstructive pulmonary disease (COP).  More over, the August 
2009 VA examiner indicated that there had been no recurrence 
of the Veteran's pulmonary tuberculosis and that there was no 
pulmonary condition that can be connected with tuberculosis.

The Veteran has contended that his current diagnosis of 
interstitial pulmonary fibrosis dates back to his military 
service and that he should be compensated accordingly.  
However, the Board notes that the September 2008 rating 
decision denied entitlement to service-connection for 
pulmonary fibrosis, to include as secondary to his service-
connected pulmonary tuberculosis.  That denial is not the 
subject of this appeal, as the Veteran's notice of 
disagreement only addressed the issue of entitlement to an 
increased evaluation.  

The Board may only compensate the Veteran with an increased 
evaluation for a service-connected disability.  The Board 
does observe that it is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   Therefore, the Board 
must determine whether any nonservice-connected pathology 
contributes to the Veteran's overall level of pulmonary 
impairment and whether the evidence provides a sufficient 
basis for the Board to distinguish such symptoms.

The Board finds that there is a sufficient basis to 
distinguish such symptoms in this case.  In July 2008, a VA 
examiner was asked to opine whether the Veteran's current 
pulmonary fibrosis was directly related to his service-
connected pulmonary fibrosis, but the examiner was unable to 
render an opinion without resorting to speculation.  
Nevertheless, in August 2009, the Veteran underwent another 
VA examination for his pulmonary tuberculosis.  The examiner 
noted at the outset that the Veteran had demonstrated no 
recurrence of his pulmonary tuberculosis and that he has not 
demonstrated any pulmonary condition that can be connected 
with tuberculosis.  The examiner concluded that there had 
never been any indication of tuberculosis or a complication 
of the surgery since he underwent the wedge resection in 
October 1952.  The examiner added that the Veteran's current 
diagnosis, which was considered the cause of his increasing 
pulmonary complaints, was interstitial pulmonary fibrosis.  
It was noted that it was possible that this diagnosis first 
became apparent on x-rays dated in 2000, as the Veteran 
provided a report stating that there was suggestion of 
interstitial fibrosis in the lower and mid lung fields.  This 
was found to coincide with the approximate period of time 
when the Veteran began experiencing dyspnea on exertion.  

The August 2009 VA examiner summarized the Veteran's 
contention that he had fibrosis at the time of his 
tuberculosis diagnosis in the 1950s.  After specifically 
discussing the records that referenced fibrosis, the examiner 
noted that the majority of those descriptions were non-
specific.  Importantly, he found that it would be extremely 
unlikely that anyone would survive diffuse interstitial 
fibrosis for over 50 years.  He referenced the October 1952 
VA summary (covering the hospitalization from August 1952 to 
October 1952) indicating that a chest x-ray prior to surgery 
showed the area of actual active tuberculosis and that 
otherwise the heart and lung fields were normal in 
appearance.  The examiner discerned that this obviously 
indicated that there was no suspicion of other or more 
diffuse lung disease or fibrosis.  Additionally, the VA 
discharge summary noted that pulmonary fibrosis was not 
found.  The examiner's impression was pulmonary tuberculosis 
status post right upper lung wedge resection with no 
recurrence as well as interstitial pulmonary fibrosis 
unrelated to the tuberculosis with an onset likely around 
2000.  

The Board affords the August 2009 opinion great probative 
value as it is based on a thorough review of the medical 
evidence pertaining to the Veteran's service-connected 
disability.  Importantly, the examiner's conclusion that the 
Veteran's pulmonary tuberculosis is inactive is supported by 
the July 1953 VA treatment entry and May 1961 VA treatment 
entry.  In particular, the examiner referred specifically to 
records dated in 1950, 1952, and 1953 to support his 
conclusions that Veteran's current diagnosis of interstitial 
pulmonary fibrosis was of recent onset and did not date back 
to his active tuberculosis infection.  Moreover, the Board 
finds the examiner's conclusion that it would be extremely 
unlikely that anyone would survive diffuse interstitial 
fibrosis for over 50 years to be persuasive.  Accordingly, 
the Board affords great probative value to the examiner's 
opinion that the Veteran's pulmonary tuberculosis has not 
recurred and that the current diagnosis of interstitial 
pulmonary fibrosis is unrelated to the service-connected 
disorder.  

The Board acknowledges the Veteran's contentions that his 
pulmonary tuberculosis worsened and that he has had fibrosis 
since service.  However, although the Veteran might sincerely 
believe that his service-connected pulmonary tuberculosis is 
related to his current diagnosis of pulmonary interstitial 
fibrosis and that his current pulmonary symptomatology is 
related to his service-connected disorder, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Accordingly, the most persuasive evidence of record indicates 
that the Veteran's pulmonary tuberculosis has been inactive 
since approximately 1953.  Therefore, an evaluation in excess 
of 10 percent is not warranted because the Veteran's 
pulmonary tuberculosis is not productive of any current 
symptomatology.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6723.  

The Board acknowledges that the Veteran's disorder has been 
evaluated by analogy under Diagnostic Code 6844.  However, as 
the medical evidence does not indicate that his service-
connected disorder is productive of an active restrictive 
lung disease, a rating under this Diagnostic Code is not for 
application.  Additionally, as the record contains no 
evidence showing that the Veteran is entitled to a higher 
rating at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, 
the Board finds that the current 10 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the service-connected pulmonary tuberculosis.  
38 C.F.R. § 4.97, Diagnostic Code 6723. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
pulmonary tuberculosis is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate the pulmonary tuberculosis reasonably describe the 
Veteran's disability level and symptomatology.  The criteria, 
Diagnostic Code 6723, reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected pulmonary tuberculosis caused frequent periods of 
hospitalization or marked interference with his employment 
and such is not shown by the evidence of record.  For these 
reasons, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected pulmonary tuberculosis with wedge resection right 
upper lobe, minimal, inactive, currently rated as 10 percent 
disabling, is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


